             Case 2:17-cv-00178-JLR Document 187 Filed 02/20/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
            JOHN DOES, et al.,                              CASE NO. C17-0178JLR
10                                     Plaintiffs,
               v.                                           ORDER GRANTING MOTION
11                                                          AND CROSS MOTION TO SEAL
            DONALD TRUMP, et al.,                           (RELATING TO BOTH CASES)
12
                                       Defendants.
13

14                                                          CASE NO. C17-1707JLR
            JEWISH FAMILY SERVICES, et
15          al.,
                              Plaintiffs,
16               v.

17          DONALD TRUMP, et al.,
                                Defendants.
18

19          Before the court are: (1) Plaintiffs’ motion to seal a portion of their letter brief to

20   the court concerning a discovery dispute (Plf. Mot. (Dkt # 184); see also Plf. Ltr. (Dkt.

21   ## 183 (redacted), 185 (sealed)), and (2) Defendants’ cross motion to seal the same

22   portion of Plaintiffs’ letter brief (Def. Mot. (Dkt. # 186)). In its December 20, 2018,



     ORDER - 1
             Case 2:17-cv-00178-JLR Document 187 Filed 02/20/19 Page 2 of 2



 1   order, the court stated that Defendants need only produce the identity of certain Security

 2   Advisory Opinion (“SAO”) countries pursuant to a protective order. (12/20/18 Order

 3   (Dkt. # 171) at 23-24.) Based on this same rationale, the court GRANTS Plaintiffs’

 4   motion to seal and Defendants’ cross motion to seal (Dkt. ## 184, 186), and DIRECTS

 5   the clerk to maintain the seal on docket number 185.

 6          Dated this 20th day of February, 2019.

 7

 8                                                    A
                                                      JAMES L. ROBART
 9
                                                      United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
